Tex. Civ. Prac. & Rem. Code § 171.098
                              This document is current through the 2013 3rd Called Session

Texas Statutes and Codes > CIVIL PRACTICE AND REMEDIES CODE > TITLE 7. ALTERNATE
METHODS OF DISPUTE RESOLUTION > CHAPTER 171. GENERAL ARBITRATION >
SUBCHAPTER D. COURT PROCEEDINGS

§ 171.098. Appeal
  (a) A party may appeal a judgment or decree entered under this chapter or an order:
         (1) denying an application to compel arbitration made under Section 171.021;
         (2) granting an application to stay arbitration made under Section 171.023;
         (3) confirming or denying confirmation of an award;
         (4) modifying or correcting an award; or
         (5) vacating an award without directing a rehearing.
  (b) The appeal shall be taken in the manner and to the same extent as an appeal from an order or judgment in a civil
      action.

History

Enacted by Acts 1997, 75th Leg., ch. 165 (S.B. 898), § 5.01, effective September 1, 1997.

Annotations

Notes

Editor’s Notes. --

 For information regarding the reorganization of former Chapter 171, see the editor’s notes following Tex. Civ. Prac. &
Rem. Code § 171.001.

Case Notes

Civil   Procedure: Jurisdiction: Subject Matter Jurisdiction: Jurisdiction Over Actions: General Overview
Civil   Procedure: Federal & State Interrelationships: Erie Doctrine
Civil   Procedure: Discovery: Protective Orders
Civil   Procedure: Alternative Dispute Resolution: General Overview
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: General Overview
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Arbitrability
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Federal Arbitration Act: General Overview
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Federal Arbitration Act: Arbitration Agreements
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Federal Arbitration Act: Coverage & Exceptions
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Federal Arbitration Act: Orders to Compel Arbitration
Civil   Procedure: Alternative Dispute Resolution: Arbitrations: Waivers
Civil   Procedure: Alternative Dispute Resolution: Judicial Review
Civil   Procedure: Alternative Dispute Resolution: Mandatory ADR
Civil   Procedure: Alternative Dispute Resolution: Validity of ADR Methods

                                                    MATT SOLIDAY